Citation Nr: 1111368	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-15 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received with which to reopen a service connection claim for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression (including as secondary to service-connected hypertension).  

2.  Entitlement to an increased rating for service-connected hypertension rated as 10 percent disabling from January 15, 2008 to July 1, 2010; and 20 percent disabling from July 2, 2010.


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from October 1989 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued January 2007 and January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Subsequently, the RO in Atlanta, Georgia took jurisdiction of the case.

While the appeal was pending, the RO granted an increased evaluation of 20 percent evaluation for hypertension in a Supplemental Statement of the case (SSOC) issued in August 2010.  Despite the fact that an increased disability rating was assigned during the pendency of the appeal, because less than the maximum available benefit for a schedular rating was awarded with respect to that issue, it remains in appellate status and is properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, this issue on appeal involves the dual considerations of entitlement to an evaluation in excess of 10 percent for hypertension, for the portion of the appeal extending from January 15, 2008 to July 1, 2010; and in excess of 20 percent from July 2, 2010, forward.  As this claim on appeal involves a staged rating, it is therefore characterized as shown on the title page.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this regard, the Board notes that a claim for PTSD was initially denied in November 1996; this claim was not appealed and it became final.  38 U.S.C.A. § 7105(c).  However, the documentation associated with the claim denied in November 1996 included references to depression.  In October 2004, a claim for depression was raised, and service connection for depression was denied in a December 2004 rating decision, which became final; PTSD was not expressly raised or adjudicated at that time.  However, the Veteran has since raised the issues of service connection for depression, PTSD, and for other psychiatric disorders generally. (See the December 2009 rating decision, which denied service connection for "chronic anxiety," bad dreams/nighmares," "nervous tic," and a "psycho affective disorder.")  As will be explained below in more detail, the claim on appeal arises from a January 2007 rating decision denying the Veteran's claim to reopen issue of service connection for depression.  While this claim has been in process, the Veteran separately filed a claim to reopen the issue of service connection for PTSD, and this issue was separately adjudicated by the RO in a June 2009 rating decision.  While this decision has arguably become final, in view of the fact that its subject matter has been raised and considered during the pendancy of the psychiatric claim already in the process of appeal, the Board finds that under Clemons, the issue on appeal shall include encompass all psychiatric disorders for which the Veteran may arguably be seeking benefits, including PTSD.  

In regard to determining the rating decision on appeal in this case for acquired psychiatric disorder issue, the Board notes that the Veteran filed a claim in August 2006.  The RO rendered a rating decision in January 2007, finding that new and material evidence had not been received to reopen the service connection claim for a psychiatric disorder.  In January 2008, within one year of the January 2007 decision, the Veteran filed a statement in support of claim asking VA to reconsider the psychiatric disorder denial.  The Board finds that this statement suffices as a notice of disagreement within the meaning of 38 C.F.R. § 20.201.  As such, the most recent final decision as to the psychiatric disorder claim is the December 2004 decision.  

The reopened service connection claim for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2004, the RO denied the Veteran's service connection claim for an acquired psychiatric disorder; the Veteran was duly notified of this decision and of his appellate rights in January 2005, but did not appeal this decision and it became final.

2.  The evidence associated with the claims file subsequent to the December 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for a psychiatric disorder, other than PTSD, and raises a reasonable possibility of substantiating the claim..

3.  The evidence of record dated from January 15, 2008 to July 1, 2010, does not show that the Veteran's hypertension was manifested by diastolic blood pressure of predominantly 110 or more, or systolic blood pressure of predominantly 200 or more.

4.  The evidence of record dated from July 2, 2010, forward, does not show that the Veteran's hypertension has been manifested by diastolic pressure of predominantly 120 or more.


CONCLUSIONS OF LAW

1.  A December 2004 rating decision which denied service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

2.  Evidence received subsequent to the December 2004 rating decision relating to the service connection claim for a psychiatric disorder is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  From January 15, 2008 to July 1, 2010, the criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.3, 4.7, 4.104, Diagnostic Code 7101 (2010).

4.  From July 2, 2010, forward, the criteria for an evaluation in excess of 20 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.3, 4.7, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO generally informed the Veteran of VA's duty to assist her in the development of evidence pertinent to her claims in a letter dated in February 2008.  In that letter, the Veteran was advised that VA would assist her with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers. Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A (f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

The Veteran was informed of the relevant law and regulations pertaining to her application to reopen a service connection claim for a psychiatric disorder other than PTSD in a February 2008 letter, which included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Specifically, she was advised that new evidence consists of evidence in existence that has been submitted to the VA for the first time.  Material evidence was explained as evidence relating to the reason the claim was previously denied.  The letter also described what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denials of the claim.  Accordingly, the Board concludes that this satisfied the notice requirement with regard to the application to reopen the previously denied claim for a psychiatric disorder.  Kent, 20 Vet. App. at 10.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in the February 2008 letter.  Subsequent adjudication of the claims on appeal was undertaken in a Supplemental Statement of the Case (SSOC) issued in August 2010.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

With respect to the Veteran's increased rating claim for hypertension, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  In correspondence issued in February 2009, the RO provided notice that met these requirements.  The RO discussed the evidence necessary to substantiate an increased rating, the types of evidence that would be considered, and the Veteran's and VA's respective responsibilities to obtain that evidence.  

All of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the claims on appeal has been obtained.  The Veterans service treatment records (STRs) are on file as are post-service private and VA records.  In addition, the Veteran has provided numerous lay statements for the file and arguments have been presented by her attorney.

With respect to the service connection claim for a psychiatric disorder, VA has no specific duty to conduct an examination with respect to a claim on appeal requiring the presentation of new and material evidence to reopen them because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).

A VA examination for hypertension was conducted in March 2008 and the evidence includes no less than 20 blood pressure readings made during the appeal period, which have been summarized and considered herein.  Hence, this evidence is adequate for rating purposes, with no assertion to the contrary from the Veteran or her representative.  

Accordingly, VA has satisfied the notification and duty to assist provisions of the VCAA and no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  As to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A. New and Material Evidence - Psychiatric Disorder 

Service connection for a psychiatric disorder was initially denied in November 1996; and denied again in a December 2004 rating action.  A January 2007 rating decision denied the Veteran's request to reopen the claim of service connection for a psychiatric disorder on the basis that new and material evidence had not been received.  In January 2008, within one year of the January 2007 decision, the Veteran filed a statement in support of claim asking VA to reconsider the psychiatric disorder denial.  The Board finds that this statement suffices as a notice of disagreement within the meaning of 38 C.F.R. § 20.201.  As such, the most recent final decision as to the psychiatric disorder claim is the December 2004 decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so determine, regardless of any previous determination as to the presentation of new and material evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

"New and material evidence" means evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim.  Such evidence must also raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent, 20 Vet. App. at 1.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service or within the applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including psychoses, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Evidence before the RO at the time of the December 2004 final decision included the Veteran's service treatment records (STRs).  The STRs are negative for any complaints, findings or diagnosis relating to a psychiatric disorder.  The records do reflect that the Veteran had high blood pressure during service and that she had a miscarriage.  A November 1991 examination report reflects that psychiatric evaluation was normal.  

At this point the Board notes that an element of the Veteran's claim is that his claimed acquired psychiatric disorder is secondary to service-connected hypertension.  In the regard, a May 1994 rating action granted service connection for hypertension, with a 10 percent evaluation was assigned effective from February 1994.  

VA records reflect that the Veteran was seen in May 1996 for a psychosocial assessment and orientation into a depression group.  At that time she gave a history of abusing marijuana and diet pills for several years and explained that she used these drugs to numb her feelings after being kicked out of service for being overweight.  She gave a 2-year history of depression and indicated that her stressors included a dysfunctional childhood; recent divorce; financial problems and a lawsuit against her employer.  She also reported having on-going problems with hypertension.  The assessment indicated that presence of severe depression, substance-induced psychotic features and paranoid personality characteristics.  The Veteran was hospitalized from May to July 1996, during which time she was treated for amphetamine and marijuana dependence as well as for dysthymia.  A history of depression was noted, increasing due to the death of the Veteran's mother in 1994 and a divorce in 1995, which was reportedly an abusive relationship.  A record dated in June 1996 notes that the Veteran had been receiving outpatient counseling for the past year and a half from a psychologist, Dr. S., in Opelika.  

VA records dated in 1996 also reflect that the Veteran was being treated for drug dependency; amphetamine induced psychosis; and mood disorder associated with drug use.  Other diagnosed medical conditions which were present at that time included hypertension and obesity.  

Private medical records dated in June 2003 show that the Veteran was hospitalized for treatment of paranoid schizophrenia.  Records dated in July and August 2004 reflect that the Veteran was hospitalized for treatment of major depressive disorder with psychosis.  

In a December 2004 rating decision, service connection was denied for depression.  The RO reasoned that the evidence did not show that this condition began in or was caused by military service, or that it was aggravated by hypertension.  That decision was not timely appealed and became final.  


The Veteran filed to reopen her service connection claim for a psychiatric condition in August 2006.  VA records reflect that in March 2006, the Veteran was treated for major depressive disorder with psychotic features; cannabis abuse in very early remission; and alcohol abuse by history.  In a January 2007 rating decision, service connection was denied for depression, to include as secondary to service-connected hypertension.  The RO reasoned that since the final rating decision of December 2004, there had been no new and material evidence presented to reopen the claim.  As was noted earlier herein, the Veteran filed a notice of disagreement to this decision in January 2008.  

The evidence added to the file subsequent to the December 2004 rating action includes private medical records dated in 2007 which include a September 2007 record indicating that schizoaffective disorder and polysubstance abuse in remission were diagnosed.  At that time, the Veteran indicated that her first episode of depression was in 1994, when she divorced; her mother died; her father went to prison for drug distribution; and she separated from service.  

VA records show that in 2009 the Veteran was being treated for major depressive disorder with psychosis.  A May 2009 VA record documents the Veteran's report of being involved in a physically and sexually abusive marriage during service, during which the Veteran reported that she was raped repeatedly.  

Analysis

The Veteran seeks service connection for a psychiatric disorder, primarily maintaining that the condition is secondary to service-connected hypertension.  

There has been a great deal of new evidence added to the file since the final rating action of December 2004.  The Board observes that both prior and since that rating decision, various psychiatric disorders have been diagnosed, as well as substance abuse disorders.  

Evidence on file prior to December 2004 failed to reflect that any psychiatric disorder was diagnosed in service or during the first post-service year; or that any psychiatric disorder diagnosed post-service was etiologically related to service or was caused or aggravated by service-connected hypertension.  

The Board observes that "material evidence" could be "some new evidence that may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In this regard, a review of the new evidence when viewed in light of the previous evidence of record indicates that there are indications of possible continuity and chronicity of psychiatric symptomatology in and since service.  In this regard, VA records dated in 1996 and later in 2007 indicate that the Veteran reported  experiencing her first symptoms of depression in 1994.  Significantly, a May 2009 VA record documents the Veteran's report of being involved in a physically and sexually abusive marriage during service, during which the Veteran reported that she was raped repeatedly, a history that had not previously been provided in such detail, and which in effect, constitutes contentions of military sexual trauma.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Hickson requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In light of indications in the newly presented evidence of possible chronicity and continuity of psychiatric symptomatology in and since service (or at least within the first post-service year), the Board finds that new and material evidence has been presented which is sufficient to reopen the claim.  

In summary, presumed credible, the additional evidence received since the December 2004 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied service connection claim for a psychiatric disorder and the appeal is granted to this limited extent.  However, as will be explained below in the Remand, the Board is of the opinion that further development is necessary before the merits of this claim can be addressed.

      B.  Increased Rating - Hypertension

In a May 1994 rating action, service connection was established for hypertension for which a 10 percent evaluation was assigned effective from February 1994.  The Veteran filed an increased rating claim on January 15, 2008.

VA records dated in January 2008 document a blood pressure reading of 173/117, and reflect that the Veteran was taking Atenolol for treatment of hypertension.  A blood pressure reading of 191/108 was made later that day.  When seen by VA in February 2008, a blood pressure reading of 137/83 was recorded.  

A VA hypertension examination was conducted in March 2008.  The Veteran gave a history of hypertension, diagnosed during service in 1990 and treated since that time.  She indicated that she was on 6 blood pressure medications at the time of the examination.  She also mentioned that experienced light-headedness and sluggishness, but denied having symptoms of shortness of breath, chest pain, palpation, syncope, or swelling of the lower extremities.  The course since the onset of hypertension was described as stable.  Her daily medications for treatment of hypertension were listed to include: Lisinopril and Atenolol, with no reported side effects.  X-ray films of the heart taken in February 2008 were reviewed which revealed no active pulmonic disease.  Poorly controlled hypertension was diagnosed and it was noted that this had not impacted the Veteran's daily activities.   

A VA record of April 2008 documents a blood pressure reading of 112/67.  Later in April 2008, a blood pressure reading of 116/76 was made.  When seen in June 2008, the Veteran's blood pressure was 101/63.  A March 2009 note reflects that a blood pressure reading of 157/102 was made.  VA records of the Veteran's blood pressure readings reflects that it was 122/87 in September 2009; and 137/92 and 137/97 in November 2009.  

The file contains a VA record dated on June 2, 2010, reflecting that the Veteran was seen for complaints of headaches which she attributed to being off her blood pressure medications for 3 months.  Blood pressure readings of 233/151 and 221/146 were made, and it was noted that the Veteran's blood pressure medication had last been renewed in November 2009 for 90 days.  On the same day, with medication, the Veteran's blood pressure decreased to 171/102 and ultimately to 139/58.  

In mid-July 2010, the Veteran had complaints of coughing and opined that Lisinopril was causing this.  She indicated that her blood pressure had been 146/85, the previous day, and noted that she had forgotten to take her blood pressure medication the morning of her appointment.  Blood pressure readings made by VA were 165/117 and 165/110.  When seen in early August 2010, the Veteran indicated that she had also failed to take her blood pressure medications that day.  Blood pressure readings of 181/126 and 175/113, were made.  A VA record dated on August 9, 2010 reflects that the Veteran had been instructed to: stop the use of Lisinopril; double the daily dosage of Atenolol; and to take her medications properly.  On August 13, 2010, a blood pressure reading of 118/80 was made. 

In an August 2010 rating decision and SSOC, an increased evaluation of 20 percent was granted for hypertension, effective from July 2, 2010.  In that decision, the RO observed that since there was a likelihood of improvement, this evaluation was not considered permanent and was subject to future examination and review

Analysis

In this case, staged ratings are currently in effect for hypertension during the applicable appeal period; a 10 percent evaluation has been in effect from January 15, 2008 to July 1, 2010, and a 20 percent evaluation is in effect from July 2, 2010, forward.  As such the Board will review the adequacy of the staged ratings assigned in conjunction with this appeal.

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hypertension has been evaluated under Diagnostic Code 7101 for the entirety of the appeal period extending from January 15, 2008, (the date of the claim for increase).  Under this code, a 10 percent rating is warranted when the disability is manifested by diastolic pressure predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating requires that the evidence show that the diastolic pressure is predominantly 110 or more, or that systolic pressure is predominantly 200 or more.  A 40 percent rating is warranted when the diastolic pressure is predominantly 120 or more, and a 60 percent rating requires diastolic pressure predominantly 130 or more.

As an initial matter the evidence reflects that throughout the appeal period, daily medication has been prescribed for treatment of hypertension; however, the Veteran has not consistently been in compliance with her treatment regimen.  

Following a careful review of the evidence, the Board finds that the Veteran's hypertension was not shown to be more than 10 percent disabling for the portion of the appeal period extending from January 15, 2008 to July 1, 2010.  The medical evidence of record shows that out of approximately 10 total blood pressure readings reported for this time period, the diastolic readings were predominately below 110, with only one reading above the 110 level.  Thus, the evidence does not show that a higher, 20 percent disability rating is warranted based on the Veteran's diastolic blood pressure.  Additionally, the competent medical evidence of record has not shown that the Veteran's systolic pressure was predominantly 200 or more for the portion of the appeal period extending from January 15, 2008 to July 1, 2010.  The medical evidence shows that out of the approximately 10 total blood pressure readings reported during this time period, there were none that exhibited a systolic reading of at least 200.  As such, the Veteran's systolic blood pressure readings do not meet the criteria for the next higher, 20 percent disability rating.  

As explained above, the Veteran's hypertension is not manifested by systolic or diastolic reading which meet the criteria for a evidence a 20 percent rating under Diagnostic Code 7101 prior to July 2, 2010.  As the preponderance of the evidence is against this aspect of the Veteran's claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's hypertension has been evaluated as 20 percent disabling under Diagnostic Code 7101 for the portion of the appeal period extending from July 2, 2010, forward.  Under this code, in order to warrant a 40 percent evaluation the evidence must reflect that diastolic pressure is predominantly 120 or more.

Having reviewed the approximately 10 blood pressure readings which were made on and subsequent to July 2, 1010, there were 3 readings made reflecting that diastolic pressure was 120 or more.  In all of those cases, the Veteran had failed to take her hypertension medication on the day those readings were made.  In two of the three cases, following same day treatment with medication, her blood pressure readings decreased to a level which would not even support the assignment of a 20 percent evaluation.  

Based on a review of the above evidence, the Board concludes that entitlement to an evaluation in excess of 20 percent for the portion of the appeal period extending from July 2, 2010, is not warranted.  The pertinent evidence definitively fails to demonstrate diastolic blood pressure readings of predominantly 120 or more, as required for an increased rating under code 7101.  In addition, the clinical evidence does not document any hypertensive heart disease or other type of heart condition associated with hypertension. 

After a careful review of the record, the Board can find no other evidence to support a finding that the Veteran's service-connected hypertension warrants an evaluation in excess of 10 percent for the portion of the appeal period extending from January 15, 2008 to July 1, 2010; or in excess of 20 percent from July 2, 2010, forward.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Extraschedular Considerations

The Board has considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1).

In a recent case, the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's manifestations of her service-connected hypertension are contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, her disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Referral for consideration of extraschedular ratings is, therefore, not warranted.

The Court of Appeals for Veterans Claims (CAVC) has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable since the evidence of record does not demonstrate that the Veteran has been rendered unemployable due solely to her service-connected hypertension, nor have the Veteran or her representative so alleged.  Thus, at this point, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.  Moreover, this claim was already denied in an unappealed and final rating decision of December 2009.  


ORDER

New and material evidence has been received, and the claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression (including as secondary to service-connected hypertension), is reopened.

For the portion of the appeal period extending from January 15, 2008 to July 1, 2010, an evaluation in excess of 10 percent disability for hypertension is denied.

For the portion of the appeal period extending from July 2, 2010, forward, an evaluation in excess of 20 percent disability for hypertension is denied.


REMAND

Having reopened the service connection claim for a psychiatric disorder other than PTSD, does not end the Board's inquiry.  Rather, it places upon VA the duty to assist the appellant in the development of the merits of the claim by obtaining relevant records which could possibly substantiate the claim and conducting appropriate medical inquiry.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353, (Fed. Cir. 2003) (Holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (Holding that unless the Veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach); Peters v. Brown, 6 Vet. App. 540, 542 (1994). 38 U.S.C.A. § 5107(a).

The Veteran contends that service connection for a psychiatric disorder is warranted as etiologically related to service or as secondary to service-connected hypertension.  A summary of the evidence on file reflects that the Veteran was treated in 1996, approximately 2 years post-service, for diagnosed conditions including severe depression, amphetamine and marijuana dependence as well as for dysthymia.  The Veteran has given a history of depression since 1994 and has reported a history of military sexual trauma (VA record May 21, 2009).  The Veteran has been treated for regularly treated for variously diagnosed psychiatric and substance abuse disorders since 1996.  In addition, service connection has been in effect for hypertension since 1994, and high blood pressure readings were documented during service.

The Board points out that a VA examination has not yet been furnished in conjunction with the Veteran's claimed psychiatric condition, but is warranted in this case in light of her statements to the effect that symptoms of depression had their onset in 1994 with chronicity of symptomatology since that time.  Fulfillment of VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability/death may be associated with in-service injuries for purposes of a VA examination).  Given the evidence on file, the Veteran should be afforded a VA examination which addresses the claimed psychiatric condition in relation to the potential theories of entitlement for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006).

In addition, records dated in 1996 reference that the Veteran had received outpatient counseling for the prior year and a half from a psychologist, Dr. S., in Opelika.  Those records are not on file and will be requested on Remand.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be afforded an opportunity to submit or identify any additional evidence (not already on file) relevant to her service connection claim for an acquired psychiatric disorder, including stressor information related to claimed PTSD.  

2.  Any available VA medical records dated from August 14, 2010, forward relating to the Veteran's claimed acquired psychiatric disorder should be obtained and associated with the claims folder.

3.  The Veteran should be asked for details relating to outpatient counseling which she reportedly received treatment between 1994 and 1996 from a psychologist, Dr. S., in Opelika.  Should sufficiently detailed information relating to this evidence be provided, the RO is requested to secure an authorization form from the Veteran and request this evidence for the file.  Should such evidence be unavailable, this fact and the reasons therefor, should be annotated for the file. 

4.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of her claimed psychiatric disorder.  The claims file, to include a complete copy of this remand, should be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner should annotate the report to reflect that review of the claims file was undertaken.  A discussion of the Veteran's lay history and symptomatology as well as the documented pertinent medical history should also be included.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner's report shall also address the following matters:

a) The examiner shall identify the symptoms and diagnoses relating to any psychiatric disorder(s) which manifests on examination.

b) The examiner shall express an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any currently diagnosed acquired psychiatric disorder is causally or etiologically related to the Veteran's period of active service extending from October 1989 to February 1994, or manifested during the first post-service year.  In this regard, the examiner is requested to evaluate the Veteran's lay history as appropriate, to include as relates to her reports of service-related sexual trauma.  

c) The examiner is also requested to address whether any currently manifested psychiatric disorder is at least as likely as not (at least a 50 percent probability) caused by service-connected hypertension or in the alternative whether it is at least as likely as not (at least a 50 percent probability) that service-connected hypertension aggravated (i.e., permanently worsened) any psychiatric disorder found on examination.  If aggravation is found, the degree of aggravation must be specifically identified.

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the examiner for correction.

6.  Then readjudicate the Veteran's service connection claim for an acquired psychiatric disorder, with application of all appropriate laws and regulations and consideration of any additional information obtained, to include consideration of service connection on a direct, presumptive and secondary basis.  If the decision with respect to this claim remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations pertinent to the issue currently on appeal.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


